892 F.2d 79
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ASBESTOS REMOVAL, INC., Respondent.
No. 89-5840.
United States Court of Appeals, Sixth Circuit.
Nov. 20, 1989.

1
Before MERRITT, Chief Judge, KENNEDY, Circuit Judge, and R. ALLAN EDGAR, District Judge*.

ORDER

2
On July 13, 1989, the National Labor Relations Board ("the Board") filed an application for enforcement of its March 27, 1989, order in Board Cases 7-CA-28013 and 7-CA-28162 wherein it found the respondent committed unfair labor practices by unlawfully discharging five employees and ordered their reinstatement.   The respondent, whose counsel was served with the Board's application, did not file an answer to the application within twenty days as required by Rule 15(b), Fed.R.App.P.   Subsequently, the respondent failed to file a brief on October 5, 1989, as directed by the Clerk of this Court.


3
It therefore is ORDERED that the Board's order of March 21, 1989, is hereby enforced in full.   Rule 15(b).   The respondent, its officers, agents, successors, and assigns shall abide by and perform the directions of the Baord as contained therein.



*
 The Honorable R. Allan Edgar, U.S. District Judge for the Eastern District of Tennessee, sitting by designation